t c memo united_states tax_court debra j hord petitioner v commissioner of internal revenue respondent docket no filed date sallie w gladney and teresa j womack for petitioner john d faucher and gordon p sanz for respondent memorandum opinion thornton judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction respondent contends that petitioner failed to file a timely - - petition within the 90-day period prescribed in sec_6213 on date the court heard evidence and argument on respondent’s motion background respondent determined a deficiency of dollar_figure in federal_income_tax due from petitioner for taxable_year respondent mailed to petitioner a statutory_notice_of_deficiency which shows on its face the date date the notice_of_deficiency was mailed to petitioner’s residence in pearland texas on date petitioner filed a petition for redetermination with the court attached to the petition was a copy of the notice_of_deficiency the petition arrived at the court in an envelope bearing a private postage meter mark showing a date of date the private postage meter mark was canceled by a larger u s postal service_mark clearly showing the month and year as mar the day of the month however is only partially printed and appears as the open-looped bottoms of two digits which respondent contends signify the number the envelope has attached to it a u s postal service certified unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure when the petition was filed petitioner resided in pearland texas - - matl sticker bearing a certified mail number the sender’s receipt has been removed at the perforation petitioner claims however not to have received a sender’s receipt discussion if the notice_of_deficiency was mailed to petitioner on date as respondent contends then the 90-day period prescribed by sec_6213 for filing a petition with the court expired on monday date which was not a legal_holiday in the district of columbia respondent contends that the petition was not postmarked until date and that therefore this court lacks jurisdiction see sec_7502 rule a in opposing respondent’s motion to dismiss for lack of jurisdiction petitioner argues first that respondent has failed to prove that the notice_of_deficiency was mailed on or before date and that therefore the petition was timely even if postmarked date from the evidence in the record however we are satisfied that respondent mailed the notice_of_deficiency to petitioner on date the record includes a copy of the notice_of_deficiency dated date that was mailed to and received by petitioner as well as a copy of u s postal service form_3877 form which is postmarked date the form_3877 states along the top that notices of deficiency for the years indicated q4e- have been sent to the following taxpayers petitioner’s name and address appear on line with a notation indicating that the notice_of_deficiency was for taxable_year the form_3877 bears the typewritten legend certified a true and correct copy of the original on file in the district_office of the internal_revenue_service of houston texas signed by an individual identified as chief examination support processing branch and dated date the names and addresses of other taxpayers have been redacted from the form_3877 in the record petitioner has not rebutted this probative evidence that respondent mailed the notice_of_deficiency on date for instance petitioner did not produce the envelope in which at the hearing petitioner’s counsel initially stated that she had no objection to the admission of the form_3877 into evidence but then expressed a concern that respondent had not produced a witness to support it after legal arguments during which respondent’s counsel offered to produce a foundation witness if necessary respondent’s counsel again moved to have the document admitted into evidence and petitioner’s counsel again stated in response to the court’s inquiry that she had no objections on brief petitioner objects to the admission of the form_3877 into evidence arguing for the first time that because of the redactions it is not in its original condition and arguing that respondent failed to lay a proper foundation or prove authenticity because petitioner’s counsel expressly waived any objection at the hearing and on the record petitioner’s objections on brief are untimely and therefore also treated as waived see fed r evid a requiring that a timely objection or motion to strike appear of record 609_f2d_126 5th cir halle v commissioner tcmemo_1996_116 to hold otherwise at this late stage of the proceeding would be grossly unfair to respondent who had offered at the hearing to take corrective measures to overcome any objection see advisory committee’s note to fed r evid 56_frd_183 see also united_states v kreimer supra pincite - - she received from respondent the notice_of_deficiency cf 6_tc_1158 affd 162_f2d_513 10th cir in the absence of contrary evidence we conclude and hold that respondent has proved that the notice_of_deficiency was mailed on date cf 724_f2d_808 9th cir 530_f2d_781 8th cir 94_tc_82 relying on sec_7502 petitioner argues that even if the notice_of_deficiency was mailed on date the petition was timely filed on date under sec_7502 if a petition is delivered to the court by u s mail after the expiration of the 90-day deadline the date of the united_states postmark stamped on the cover in which the petition was mailed is deemed to be the date of delivery for this purpose any private postage meter mark is disregarded see 76_tc_963 if the u s postmark is illegible or has been sec_7502 authorizes the secretary to promulgate by regulation the extent to which the use of certified mail shall constitute prima facie evidence of delivery and the manner in which the postmark date will be determined the applicable regulations provide in relevant part if the document is sent by united_states certified mail and the sender’s receipt is postmarked by the postal employee to whom such document is presented the date of the united_states postmark on such receipt shall be treated as the postmark date of the document sec_301_7502-1 proced admin regs - - inadvertently omitted the taxpayer may offer extrinsic evidence to establish what was or should have been the actual date of the u s postmark see 65_tc_548 omitted postmark 45_tc_320 1llegible postmark the same evidence is relevant in either case see sylvan v commissioner supra pincite in either case to obtain the benefits of sec_7502 the taxpayer bears the burden of proving timely mailing see langston v commissioner tcmemo_1997_303 see also sec_301_7502-1 a proced admin regs relying on provisions of the u s postal service postal operations manual and citing 61_tc_97 modified 63_tc_534 petitioner argues that the markings in question do not constitute a u s postmark but that in any event the date is illegible on the basis of the evidence in the record we believe that the markings in question do constitute a u s postmark and that the date appearing therein is date the manager of distribution operations at a u s postal service mail processing facility in houston texas testified that the envelope in which the petition was mailed did bear a u s postmark and that - although the top portions of the digits in question are indecipherable he was certain that the postmark date was mar even if we were to assume however that the envelope in guestion bears no u s postmark or that the date of the postmark is illegible petitioner has nevertheless failed to carry her burden of proving that the petition was timely filed the private postage meter mark shows at most that the envelope might have been prepared for mailing on date not that it was actually mailed that day the only other evidence that petitioner has adduced is the uncorroborated testimony of her counsel sallie gladney gladney who claims to have delivered the petition along with a stack of other mail to the 24-hour u s post office located at bush international airport in houston texas on date at approximately p m she also testified however that she did not remember the exact time her own testimony therefore does not exclude the petitioner argues that the two digits in question could conceivably be something other than but has advanced no alternative possibility that is meaningful in the instant factual context in particular petitioner does not argue and we do not believe that the digits could realistically be construed as to corroborate her claim that the petition was mailed on date petitioner suggests that the first digit could be construed as a zero if so the postmark would have been made in the first days of march a scenario that is inconsistent with petitioner’s own contention that she mailed the petition on mar and that is unlikely in light of the court’s receipt of the petition by u s mail on date - - possibility that the petition might have been mailed after midnight and thus on march rather than date gladney testified that she mailed the petition by certified mail and paid postage accordingly but never received a sender’s receipt because she had left the receipt at her office and did not have time to return for it gladney suggested no plausible reason why the sender’s receipt should have been detached from the form_3800 certified mail receipt of which it was originally part though her testimony clearly suggests that she was aware beforehand that it had been detached and remained at her office more fundamentally however we find gladney’s testimony implausible and self-serving as a practicing tax attorney gladney should have been aware of the risks associated with mailing the petition at the 23d hour of the last day prescribed for filing it with the court cf 554_f2d_736 5th cir we could hardly ignore the fact that the petition was mailed pincite p m on the ninetieth day--a circumstance which could not help but raise the spectre of possible timeliness problems by mailing the petition by certified mail as she did she could overcome those risks by virtue of having a timely postmarked sender’s receipt see sec_301_7502-1 proced admin regs she claims not to have received one the evidence indicates that there would have been hundreds of forms at the post office the record contains --- - no satisfactory explanation why gladney upon discovering that the original form_3800 was missing the crucial sender’s receipt would not have simply used another intact form_3800 to certify the mailing or else have made other efforts to obtain from the postal clerk a substitute receipt these unexplained irregularities undermine the credibility of gladney’s testimony in sum we conclude and hold that petitioner has failed to establish timely mailing of the petition therefore we must grant respondent’s motion to dismiss the case for lack of jurisdiction an appropriate order of dismissal for lack of jurisdiction will be entered although petitioner cannot pursue her case in this court she is not without a remedy as she may pay the tax file a claim_for_refund with the irs and if the claim is denied sue for a refund in the federal district_court or the u s court of federal claims see 55_tc_138 koerner v commissioner tcmemo_1997_144
